Title: From Thomas Jefferson to Gouverneur Morris, 12 March 1793
From: Jefferson, Thomas
To: Morris, Gouverneur



Dear Sir
Philadelphia. Mar. 12. 1793.

Your Nos. 8. to 13. inclusive have been duly received. I am sensible that your situation must have been difficult during the transition from the late form of government to the reestablishment of some other legitimate authority, and that you may have been at a loss to determine with whom business might be done. Nevertheless when principles are well understood, their application is less embarrassing. We surely cannot deny to any nation that right whereon our own government is founded, that every one may govern itself according to whatever form it pleases, and change these forms at it’s own will: and that it may transact it’s business with foreign nations through whatever organ it thinks proper, whether king, convention, assembly, committee, president or any thing else it may chuse. The will of the nation is the only thing essential to be regarded. On the dissolution of the late constitution in France, by removing so integral a part of it as the king, the National assembly, to whom a part only of the public authority had been delegated, appear to have considered themselves as incompetent to transact the affairs of the nation legitimately. They invited their fellow citizens therefore to appoint a national convention. In conformity with this their idea of the defective state of the national authority, you were desired from hence to suspend further payments of our debt to France till new orders, with an assurance however to the acting power that the suspension should not be continued a moment longer than should be necessary for us to see the reestablishment of some person or body of persons authorized to receive paiment and give us a good acquittal; (if you should find it  necessary to give any assurance or explanation at all.) In the mean time we went on paying up the four millions of livres which had been destined by the last constituted authorities to the relief of St. Domingo. Before this was compleated we received information that a National assembly had met, with full powers to transact the affairs of the nation, and soon afterwards the Minister of France here presented an application for three millions of livres to be laid out in provisions to be sent to France. Urged by the strongest attachments to that country, and thinking it even providential that monies lent to us in distress could be repaid under like circumstances, we had no hesitation to comply with the application, and arrangements are accordingly taken for furnishing this sum at epochs accomodated to the demand and our means of paying it. We suppose this will rather overpay the instalments and interest due on the loans of 18. 6. and 10. millions to the end of 1792.: and we shall certainly use our utmost endeavors to make punctual payments of the instalments and interest hereafter becoming exigible, and to omit no opportunity of convincing that nation how cordially we wish to serve them. Mutual good offices, mutual affection and similar principles of government seem to destine the two nations for the most intimate communion: and I cannot too much press it on you to improve every opportunity which may occur in the changeable scenes which are passing, and to seize them as they occur, for placing our commerce with that nation and it’s dependancies, on the freest and the most encouraging footing possible.
Besides what we have furnished publicly for the relief of St. Domingo, individual merchants of the U.S. have carried considerable supplies thither, which have been sometimes purchased sometimes taken by force, and bills given by the administration of the colony on the minister here, which have been protested for want of funds. We have no doubt that justice will be done to these our citizens, and that without a delay which would be ruinous to them. We wish authority to be given to the minister of France here to pay the just demands of our citizens out of the monies he may recieve from us.
During the fluctuating state of the Assignats of France, I must ask the favor of you to inform me in every letter of the rate of exchange between them and coin, this being necessary for the regulation of our customhouses.
Congress closed it’s session on the 2d. instant. You will see their acts in the newspapers forwarded to you, and the body of them shall be sent as soon as the 8vo. edition is printed. We are to hold a treaty with the Western Indians in the ensuing month of May, but not under very hopeful auspices.

You will perceive by the newspapers a remarkeable fall in the price of our public paper. This is owing chiefly to the extraordinary demand for the produce of our country, and a temporary scarcity of cash to purchase it. The merchants holding public paper are obliged to part with it at any price to raise money.
The following appointment of Consuls has taken place. Nathanl. Cutting for Havre, Edward Fox for Falmouth, Joseph Yznardi for Cadiz, Robert Montgomery for Alicant, John Parish for Hamburg, Henry Cooper for Santa Cruz, Matthew Clarkson for St. Eustatius, Benjamin Hamnell Philips for Curaçoa, Samuel Cooper Johonnet for Demarara, Michael Murphy for Malaga, and James Greenleaf for Amsterdam.
I sent you by the way of London a dozen plans of the city of Washington in the Federal territory, hoping you would have them displayed to public view where they would be most seen by those descriptions of men worthy and likely to be attracted to it. Paris, Lyons, Rouen, and the seaport towns of Havre, Nantes, Bordeaux and Marseilles would be proper places to send some of them to.I trust to Mr. Taylor to forward you the newspapers by every direct occasion to France. These are rare at all times and especially in the winter: and to send them thro’ England would cost too much in postage. To these circumstances as well, probably as to some miscarriages, you must ascribe the length of interval sometimes experienced in the receipt of your papers.—I have the honor to be with great esteem & respect, Dear Sir, your most obedt. & most humble servt

Th: Jefferson

